UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7971


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOHNNY MACK BROWN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James P. Jones, Chief
District Judge. (3:94-cr-00027-jpj-1)


Submitted:    December 8, 2009             Decided:   December 29, 2009


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny Mack Brown, Appellant Pro Se.    Donald Ray Wolthuis,
Assistant  United States  Attorney,  Roanoke,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Johnny Mack Brown appeals the district court’s order

denying his motion to correct the judgment, Fed. R. Crim. P. 36,

and his motion for investigation.           We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.            United States v. Brown,

No. 3:94-cr-00027-jpj-1 (W.D. Va. Oct. 14, 2009).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   the    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                     2